Citation Nr: 1233380	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-21 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to April 13, 2009, for the award of service connection for multiple myeloma.

(The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran had active service from February 1967 to January 1969, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), located in Atlanta, Georgia.

In an January 2011 correspondence, the Veteran requested increased disability ratings for his service-connected peripheral neuropathy of the bilateral upper and lower extremities and his hypertension disability.  He also requested earlier effective dates with regards to the award of service connection for these disabilities.  Thus, informal claims for increased disability ratings for the Veteran's service-connected peripheral neuropathy of the bilateral upper and lower extremities and hypertension, and claims for earlier effective dates for the award of service connection for this disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  

The Board notes that there is an outstanding appeal with respect to a claim for service connection for PTSD.  The normal course of action would be to adjudicate that issue in the same decision as the earlier effective date issue.  However, the Veteran has retained an attorney to represent him on the PTSD, and that attorney has expressly limited the scope of her representation of the Veteran to the issue of entitlement to service connection for PTSD.  See VA Form 21-22a dated in June 2012.  The Georgia Department of Veterans Services represents the Veteran in all other matters, to include the earlier effective date issue.  The scope of this decision is thereby limited to the whether an effective date prior to April 13, 2009, for the award of service connection for multiple myeloma is warranted.  A claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in a separate decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2011).

On his May 2010 VA Form 9, the Veteran requested a Travel Board hearing or a video conference hearing, whichever could be scheduled earliest, before a Veterans Law Judge, to be held at the RO.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).  Since the RO schedules these types of hearings, a remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


